          Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 1 of 34




                            UNITED STATES DISTRICT COURT

                             DISTRICT OF MASSACHUSETTS

 EXTENET SYSTEMS, INC.,

                               Plaintiff,

 vs.

 THE CITY OF CAMBRIDGE, MASSACHUSETTS,
 CITY OF CAMBRIDGE POLE AND CONDUIT
                                                            Civil Action No. _______________
 COMMISSION, and ELIZABETH LINT,
 NICOLE MURATI FERRER,
 STEPHEN LENKAUSKAS, and,
 TERRANCE JAMES SHEA, each in their official
 capacity as members of the City of Cambridge Pole and
 Conduit Commission,

                               Defendants.

                              COMPLAINT
                 FOR DECLARATORY AND INJUNCTIVE RELIEF
          AND EXPEDITED REVIEW PURSUANT TO 47 U.S.C. § 332(c)(7)(B)(v)

        Plaintiff, ExteNet Systems, Inc. (“Plaintiff” or “ExteNet”), by its undersigned attorneys,

for its Complaint against the City of Cambridge, Massachusetts (“Cambridge”), the City of

Cambridge Pole and Conduit Commission (“CP&CC”), and Elizabeth Lint, Nicole Murati Ferrer,

Stephen Lenkauskas, and, Terrance James Shea, each in their official capacity as members of the

City of Cambridge Pole and Conduit Commission (collectively, the “City” or “Defendants”),

respectfully alleges as follows and hereby petitions this Court to: conduct an expedited review of

Defendants’ denial of various applications submitted by ExteNet for access to the public rights-

of-way, in violation of Federal law, and to grant injunctive and declaratory relief to ExteNet

permitting access to the public rights-of-way.




                                                 1
105347\000031\3277282
              Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 2 of 34




                    INTRODUCTION AND REGULATORY FRAMEWORK

         1.       In 1996, Congress enacted the Telecommunications Act of 1996, No. 104-104, 110

Stat. 56 (1996), which amended the Communications Act of 1934, codified in 47 U.S.C. §151 et

seq. (hereinafter, the “Act” or the “TCA”) as a “pro-competitive, de-regulatory national policy

framework       designed    to   accelerate rapidly private sector deployment          of advanced

telecommunications and information technologies and services to all Americans . . . .”1

         2.       Congress has declared that there is a need for wireless communication services,

including “personal wireless services,” as set forth in the Act, and the rules, regulations and orders

of the Federal Communications Commission (“FCC”) promulgated pursuant thereto. In order to

foster its pro-competitive, deregulatory national policy, Congress included provisions in the Act

that encourage competition by restricting the regulation of the placement of personal wireless

service facilities by State and local governments and instrumentalities thereof.

         3.       Section 332(c)(7) of the Act imposes substantive and procedural limitations on

State and local governments and instrumentalities thereof to ensure that the Act's pro-competitive

goals are not frustrated and it expressly preempts any action or inaction by State or local

governments or their agents that effectively prohibits the provision of wireless services.

         4.       Section 332(c)(7) of the Act strikes a balance between “preserv[ing] the traditional

authority of state and local governments to regulate the location, construction, and modification of




1
    The Act, S. Rep. 104-230, at 1 (Feb. 1, 1996) (Conf. Report).

                                                   2
105347\000031\3277282
               Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 3 of 34




wireless communications facilities like cell phone towers” and “reduc[ing] . . . the impediments

imposed by local governments upon the installation of facilities for wireless communications.”2

          5.       While Section 332(c)(7)(A) of the Act preserves “the authority of a State or local

government or instrumentality thereof over decisions regarding the placement, construction, and

modification of personal wireless service facilities,” that authority is subject to significant

limitations.

          6.       Among the limitations         placed   on   “State or local       government(s) or

instrumentalit(ies) thereof over decisions regarding the placement, construction, and modification

of personal wireless service facilities” are that,

                   The regulation of the placement, construction, and modification of
                   personal wireless service facilities by any State or local government
                   or instrumentality thereof—

                   (I) shall not unreasonably discriminate among providers of
                   functionally equivalent services; and

                   (II) shall not prohibit or have the effect of prohibiting the provision
                   of personal wireless services.3

          7.       Further, Section 332(c)(7)(B)(ii) of the Act, requires States and local governments

or instrumentalities thereof to “act on any request for authorization to place, construct, or modify

personal wireless service facilities within a reasonable period of time after the request is duly filed




2
  T-Mobile S., LLC v. City of Roswell, 574 U.S. __; 135 S. Ct. 808, 814; 190 L.Ed.2d 679 (2015);
City of Rancho Palos Verdes v. Abrams, 544 U.S. 113, 115; 125 S. Ct. 1453, 161 L.Ed.2d 316,
(2005).
3
    47 U.S.C. § 332(c)(7)(B)(i).

                                                     3
105347\000031\3277282
               Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 4 of 34




with [the relevant] government or instrumentality, taking into account the nature and scope of such

request.”4

          8.       The purpose of Section 332(c)(7)(B) of the Act is to counteract delays and

unreasonable conditions in consideration of wireless facility siting applications by State or local

governments or their agents, which thwart timely rollout and deployment of wireless service.

          9.       Section 332(c)(7)(B)(v) of the Act provides that:

                   any person adversely affected by any final action or failure to act by
                   a State or local government or any instrumentality thereof that is
                   inconsistent with this subparagraph may, within 30 days after such
                   action or failure to act, commence an action in any court of
                   competent jurisdiction. The court shall hear and decide such action
                   on an expedited basis.

          10.      As the federal agency tasked with implementing the Act, the FCC has the authority

to promulgate rules and regulations to achieve the purposes of the Act.

          11.      In its Third Report and Order5, the FCC specifically stated that:

                   a state or local legal requirement constitutes an effective prohibition
                   if it “materially limits or inhibits the ability of any competitor or
                   potential competitor to compete in a fair and balanced legal and
                   regulatory environment.” Our interpretation of that standard, as set
                   forth above, applies equally to fees and to non-fee legal
                   requirements. 6




4
    47 U.S.C. § 332(c)(7)(B)(ii).
5
  In the Matter of Accelerating Wireless Broadband Deployment by Removing Barriers to
Infrastructure Investment; Accelerating Wireline Broadband Deployment by Removing Barriers
to Infrastructure Investment, WT 17-29, WC 17-84, FCC 18-133, Sept. 26, 2018. (“Third Report
and Order”). The Third Report and Order became effective as of January 14, 2019. 83 Fed. Reg.
51,867 (2018).
6
  Id. at ¶ 35, citing, Petition of California Payphone, 12 FCC Rcd 14911, 14206, ¶ 31 (1997)
(“California Payphone”).

                                                     4
105347\000031\3277282
             Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 5 of 34




          12.       The FCC noted that among the purposes of the Third Report and Order was to:

                   “clarify the particular standard that governs the fees and charges that violate
                    Sections 253 and 332 [of the Act] when it comes to the Small Wireless Facilities at
                    issue.”7;

                   “address[] state and local consideration of aesthetic concerns in the deployment of
                    Small Wireless Facilities, recognizing that certain reasonable aesthetic
                    considerations do not run afoul of Sections 253 and 332.”8 and,

                   “address[] the ‘shot clocks” the “shot clocks” governing the review of wireless
                    infrastructure deployments,” and “create a new set of shot clocks tailored to support
                    the deployment of Small Wireless Facilities.”9

          13.       In the Third Report and Order, the FCC urged municipalities to adopt aesthetics

standards, such as the Draft Policy within 180 days after the publication of the Third Report and

Order in the Federal Register:

                    We appreciate that at least some localities will require some time to
                    establish and publish aesthetics standards that are consistent with
                    this Declaratory Ruling. Based on our review and evaluation of
                    commenters’ concerns, we anticipate that such publication should
                    take no longer than 180 days after publication of this decision in the
                    Federal Register. 10

          14.       The Third Report and Order was published in the Federal Register on October 15,

2018 and became effective on January 14, 2019.11

          15.       April 13, 2019 was the 180th day after publication of the Third Report and Order

in the Federal Register.



7
    Third Report and Order at ¶ 11.
8
    Id. at ¶ 12.
9
    Id. at ¶ 13.
10
     Id. at ¶ 89.
11
     83 Fed. Reg. 51,867 (2018)

                                                      5
105347\000031\3277282
            Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 6 of 34




          16.    The FCC specifically directed that

                 to establish that [such policies] are reasonable and reasonably
                 directed to avoiding aesthetic harms, aesthetic requirements must be
                 objective—i.e., they must incorporate clearly-defined and
                 ascertainable standards, applied in a principled manner—and must
                 be published in advance. “Secret” rules that require applicants to
                 guess at what types of deployments will pass aesthetic muster
                 substantially increase providers’ costs without providing any public
                 benefit or addressing any public harm. Providers cannot design or
                 implement rational plans for deploying Small Wireless Facilities if
                 they cannot predict in advance what aesthetic requirements they will
                 be obligated to satisfy to obtain permission to deploy a facility at
                 any given site. 12

          17.    As discussed below, the Defendants rejected various applications of ExteNet to

construct personal wireless service facilities in the City’s public rights-of-way solely because

ExteNet was building the personal wireless service facilities and relying on third-parties to provide

the communications and power to such.

          18.    The Commission, discriminatorily, rejected the Applications on the basis that the

City untimely and belatedly claimed the application was incomplete.

          19.    The Commission, discriminatorily, rejected the Applications on the basis that the

City requires multiple “companies to come before the Commission and present their respective

plans; one cannot proceed without the other.”13




12
     Third Report and Order at ¶ 88.
13
   City of Cambridge Pole and Conduit Commission, Statement of Reasons for Denial of Petition
Number 43891, Jul. 30, 2019, p 3. The same language appeared in the Statement of Reasons for
Denial of Petition Number 43925, Statement of Reasons for Denial of Petition Number 43971,
Statement of Reasons for Denial of Petition Number 43979, and Statement of Reasons for Denial
of Petition Number 43999. (Collectively, “Statements of Reasons for Denials”).

                                                  6
105347\000031\3277282
          Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 7 of 34




        20.     As discussed below, the City’s rejection of ExteNet’s Applications and the City’s

policies constitutes illegal and unreasonable discrimination among providers of functionally

equivalent services.

        21.     As discussed below, the City’s rejection of ExteNet’s Applications and the City’s

policies constitute an illegal prohibition or has the effect of prohibiting the provision of personal

wireless services.

                                 JURISDICTION AND VENUE

        22.     This Court has subject matter jurisdiction over this action pursuant to: (a) 47 U.S.C.

§§ 253 and 332(c)(7)(B) of the Act because ExteNet has been adversely affected and aggrieved by

Defendants’ actions in violation of those provisions of the Act; and (b) 28 U.S.C. § 1331 because

this is a civil action that presents federal questions arising under the Act.

        23.     This Court has jurisdiction to order declaratory and injunctive relief pursuant to 28

U.S.C. §§ 2201 and 2202 and has supplemental jurisdiction with regard to any state law claims

pursuant to 28 U.S.C. § 1367.

        24.     This Court has personal jurisdiction over the Defendants, and venue is proper in

this Court, as the Defendants conduct or have conducted continuous, systematic, and routine

business within the County of Middlesex in the State of Massachusetts and within the jurisdiction

of this Court, pursuant to 28 U.S.C. § 101.

        25.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial

part of the events or omissions giving rise to this action occurred in the District of Massachusetts.




                                                   7
105347\000031\3277282
          Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 8 of 34




                                  EXPEDITED PROCEEDING

        26.     Pursuant to 47 U.S.C. § 332(c)(7)(B)(v) of the Act, this Court “shall hear and decide

[this] action on an expedited basis.”

                                          THE PARTIES

        27.     ExteNet is a Delaware corporation and maintains its principal place of business at

3030 Warrenville Road, Suite 340, Lisle, Illinois 60532-3633, in the County of DuPage, Illinois.

        28.     ExteNet provides wholesale, facilities-based telecommunications services and

holds certificates to provide such services in 45 states and the District of Columbia.

        29.     ExteNet, through its predecessor in interest, ClearLinx Network Corporation, is

registered with the Massachusetts Department of Telecommunications and Cable to provide

intrastate telecommunications services in Massachusetts.

        30.     ExteNet builds, owns, and operates wholesale, neutral-host distributed network

facilities that improve the coverage and capacity of existing and new wireless networks.

        31.     ExteNet’s distributed network facilities consist of: (a) fiber optic cable; and (b)

small antennas and supporting equipment that are either attached to utility poles and other

structures in the public rights-of-way or suspended on cables strung between utility poles or

wireless support structures.

        32.     Wireless service providers — such as Verizon Wireless, AT&T, Sprint, and T-

Mobile — pay ExteNet to use its distributed network facilities to assist them in providing wireless

telecommunications services to retail consumers.




                                                  8
105347\000031\3277282
          Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 9 of 34




        33.     Defendant, City of Cambridge, Massachusetts is a municipal corporation duly

organized under the laws of the State of Massachusetts with a principal place of business at 795

Massachusetts Avenue, Cambridge, Massachusetts, 02139, in the County of Middlesex.

        34.     Defendant, the City of Cambridge Pole and Conduit Commission, is an agency of

Defendant City of Cambridge, Massachusetts with authority delegated by Chapter 15.16 of the

Cambridge Municipal Code and pursuant to MASS. GEN. LAWS ch. 166 §22 and maintains its

principal place of business at 831 Massachusetts Avenue, Cambridge, Massachusetts, 02139, in

the County of Middlesex.

        35.     Defendant Elizabeth Lint, named in her official capacity and not as an individual,

is Executive Director of Defendant City of Cambridge Pole and Conduit Commission and

maintains her principal place of business at 831 Massachusetts Avenue, Cambridge,

Massachusetts, 02139, in the County of Middlesex.

        36.     Defendant Nicole Murati Ferrer, named in her official capacity and not as an

individual, is a member of and Chairperson of Defendant City of Cambridge Pole and Conduit

Commission and maintains her principal place of business at 831 Massachusetts Avenue,

Cambridge, Massachusetts, 02139, in the County of Middlesex.

        37.     Defendant Stephen Lenkauskas, named in his official capacity and not as an

individual, is City Electrician for Defendant City of Cambridge and a member of Defendant City

of Cambridge Pole and Conduit Commission and maintains his principal place of business at 831

Massachusetts Avenue, Cambridge, Massachusetts, 02139, in the County of Middlesex.

        38.     Defendant Terrance James Shea, named in his official capacity and not as an

individual, is Superintendent of Streets for Defendant City of Cambridge and a member of


                                                9
105347\000031\3277282
         Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 10 of 34




Defendant City of Cambridge Pole and Conduit Commission and maintains his principal place of

business at 831 Massachusetts Avenue, Cambridge, Massachusetts, 02139, in the County of

Middlesex.

                               FACTS COMMON TO ALL COUNTS

        39.       On April 3 and 4, 2019, ExteNet proffered Applications to the City for permits to

allow for the construction of five (5) personal wireless service facility nodes on replacement City

owned street light poles (collocation) in the public rights-of-way located in the City.

        40.       An application for the following personal wireless service facility node was

proffered to the City on April 3, 2019:

                 ExteNet Node ID No. CRAN-RCTB-0009_14
                  City of Cambridge Application No. 43891
                  Located at 1341 Massachusetts Avenue (11 Quincy Street)
                  42.37301870° N, 71.11500464°W
                  Installation of a small cell wireless facility on a replacement city street light pole,
                  including an antenna in a cylindrical shroud at the top of the pole, three radios in a
                  shroud enclosure 12' above the ground. The replacement structure is designed to
                  accommodate existing attachments and the proposed small cell facility

        41.       Application for the following personal wireless service facility nodes were

proffered to the City on April 4, 2019:

                 ExteNet Node ID No. CRAN-RCTB-0009_08
                  City of Cambridge Application VP 43925
                  Located at 1341 Massachusetts Avenue
                  42.37479304° N, 71.11854349°W
                  Installation of a small cell wireless facility on a replacement city street light pole,
                  including an antenna at the top of the pole, and one radio in a shroud 12' above
                  the ground. The replacement structure is designed to accommodate existing
                  attachments and the proposed small cell facility.




                                                    10
105347\000031\3277282
         Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 11 of 34




                 ExteNet Node ID No. CRAN-RCTB-0009_01
                  City of Cambridge Application VP 43971
                  Located adjacent to 1607-1611Massachusetts Avenue
                  42.38006670° N, 71.11977585°W
                  Right-of-way adjacent to 1607-1611 Massachusetts Avenue - Installation of a
                  small cell wireless facility on a replacement city street light pole, including an
                  antenna in a cylindrical shroud at the top of the pole and three radios in a shroud
                  12' above the ground. The replacement structure is designed to accommodate
                  existing attachments and the proposed small cell facility.
                 ExteNet Node ID No. CRAN-RCTB-00009_03
                  City of Cambridge Application VP 43979
                  Located at 1651 Massachusetts Avenue
                  42.38161517° N, 71.11961488°W
                  1651 Massachusetts Avenue - Installation of a small cell wireless facility on a
                  replacement city street light pole, including an antenna in a cylindrical shroud at
                  the top of the pole and three radios in a shroud 12' above the ground. The
                  replacement structure is designed to accommodate existing attachments and the
                  proposed small cell facility.
                 ExteNet Node ID No. CRAN-RCTB-00009_06
                  City of Cambridge Application VP 43999
                  Located adjacent to 1972 Massachusetts Avenue
                  42.39007052° N, 71.12090629°W
                  Installation of a small cell wireless facility on a replacement city street light pole,
                  including an antenna in a cylindrical shroud at the top of the pole and three radios
                  in a shroud enclosure 12' above the ground. The replacement structure is designed
                  to accommodate existing attachments and the proposed small cell facility.

        42.       ExteNet is under contract with AT&T to build the small cell wireless facilities listed

above for AT&T.

        43.       AT&T, which was not a party to ExteNet’s Applications to the City, will make its

own arrangements for providing power to the small cell wireless facilities that AT&T has

contracted ExteNet to build.

        44.       AT&T, which was not a party to ExteNet’s Applications to the City, will make its

own arrangements for providing fiber and data to the small cell wireless facilities that AT&T has

contracted ExteNet to build.


                                                    11
105347\000031\3277282
           Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 12 of 34




          45.    According to the FCC’s Third Report and Order, the proffering by ExteNet of

Applications with the City, started the formal application process and the “FCC Shot Clock” on

each of the Applications.

          46.    Each of the Applications is for installation of personal wireless service facilities on

a replacement city street light pole, which under the Shot Clock Order, constitute “collocation.”14

          47.    In the applications, ExteNet specified that “electric service will be provided from

the nearest electrical manhole via underground handhole. Fiber optic cable will be provided from

the nearest telecom manhole via a new handhole.”

          48.    The FCC has specifically stated that “[c]onsidering this evidence as a whole, a

review period of 30 days gives State and local governments sufficient time for reviewing

applications for completeness, while protecting applicants from a last minute decision that

applications should be denied as incomplete.”15

          49.    In the Third Report and Order, the FCC considered whether or not to change how

municipalities review applications for “completeness:”

                 In the 2014 Wireless Infrastructure Order, the Commission
                 clarified, among other things, that a shot clock begins to run when
                 an application is first submitted, not when the application is deemed
                 complete. The clock can be paused, however, if the locality notifies
                 the applicant within 30 days that the application is incomplete.16



14
     47 C.F.R. § 1.6002(g).
15
   In Re Petition for Declaratory Ruling to Clarify Provisions of Section 332(c)(7)(B) to Ensure
Timely Siting Review and to Preempt Under Section 253 State and Local Ordinances that Classify
All Wireless Siting Proposals as Requiring a Variance, WT 08-165, FCC 09-99, ¶ 53 (Nov 18,
2009) (“2009 Declaratory Ruling”), aff’d, City of Arlington v. FCC, 668 F.3d 229 (5th Cir. 2012),
aff’d, 569 U.S. 290 (2013).
16
     Third Report and Order, ¶141.

                                                   12
105347\000031\3277282
         Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 13 of 34




        50.     The FCC Codified this condition at 47 C.F.R. 1.6003(d)(2):

                (2)     For all other initial applications, the tolling period shall be
                        the number of days from -

                        (i)     The day after the date when the siting authority
                                notifies the applicant in writing that the application
                                is materially incomplete and clearly and specifically
                                identifies the missing documents or information that
                                the applicant must submit to render the application
                                complete and the specific rule or regulation creating
                                this obligation; until

                        (ii)    The date when the applicant submits all the
                                documents and information identified by the siting
                                authority to render the application complete;

                        (iii)   But only if the notice pursuant to paragraph (d)(2)(i)
                                of this section is effectuated on or before the 30th day
                                after the date when the application was submitted;

        51.     Pursuant to 47 C.F.R. 1.6003(d)(2), the Defendants had 30 days in which to identify

any deficiencies in the Applications and to notify ExteNet of such deficiencies.

        52.     The Defendants did not request any additional information from ExteNet regarding

the Applications within 30 days.

        53.     Because the Defendants did not ask for additional information within 30 days, the

Applications were deemed complete.

        54.     Pursuant to 47 C.F.R. § 1.6003, Defendants had 60 days from the date of

submission of the Applications to approve or reject the Applications and, if approved, issue any

necessary Permits to ExteNet.

        55.     Based on the submission date of the Applications on April 3 and 4, 2019, the

“reasonable period of time” under the Act for Defendants to act on the Applications was 60 days,

since the Applications are for collocation.


                                                  13
105347\000031\3277282
         Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 14 of 34




        56.     The 60-day “FCC Shot Clock” for the Applications submitted on April 3 and 4,

2019 should have expired on June 3, 2019.17

        57.     On May 16, 2019, the Defendants noticed ExteNet’s Application for hearing before

the Pole and Conduit Commission.

        58.     The Defendants also noticed a discussion of a “Policy Regarding Small Cell

Wireless Installations on Public Ways” for hearing before the Cambridge Pole and Conduit

Commission on May 16, 2019.

        59.     On or about May 16, 2019, the Defendants issued a draft “Policy Regarding Small

Cell Wireless Installations on Public Ways.”

        60.     At the hearing on May 16, 2019, the Defendants indicated that unless ExteNet

agreed to a “tolling agreement” to give the Defendants additional time to develop their “Policy

Regarding Small Cell Wireless Installations on Public Ways,” they would have to reject ExteNet’s

Applications.

        61.     ExteNet agreed, in writing, to toll the “shot clock” giving Defendants until July 30,

2019 to make a determination on ExteNet’s Applications.

        62.     On May 29, 2019, ExteNet provided the Defendants with extensive written

comments on their draft “Policy Regarding Small Cell Wireless Installations on Public Ways.”

        63.     In ExteNet’s May 29, 2019 Comments, ExteNet pointed out ways that the “Policy

Regarding Small Cell Wireless Installations on Public Ways” did not comply with standards set

forth and established by the FCC in the Third Report and Order.



17
  The April 3 shot clock expired on Sunday, June 2, 2019 and would have been moved to Monday,
June 3, 2019.

                                                 14
105347\000031\3277282
         Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 15 of 34




        64.     In ExteNet’s May 29, 2019 Comments, ExteNet pointed out ways that the “Policy

Regarding Small Cell Wireless Installations on Public Ways” would require companies building

personal wireless systems in the Defendant City to comply with unreasonably burdensome

requirements.

        65.     In ExteNet’s May 29, 2019 Comments, ExteNet pointed out ways that the “Policy

Regarding Small Cell Wireless Installations on Public Ways,” required companies building

personal wireless systems in the Defendant City to potentially violate federal Anti-trust

regulations.

        66.     In ExteNet’s May 29, 2019 Comments, ExteNet pointed out ways that the “Policy

Regarding Small Cell Wireless Installations on Public Ways” is impermissibly discriminatory

against providers of personal wireless systems because such requirements are not placed on other

types of communications providers.

        67.     In ExteNet’s May 29, 2019 Comments ExteNet highlighted ways the City’s “Policy

Regarding Small Cell Wireless Installations on Public Ways” would effectively prohibit the

deployment of personal wireless systems and or discriminating against companies seeking to

deploy small cells in the public right of way, including:

                a. The requirement that competitors be notified before the Application is filed;

                b. The provision that if an application remains incomplete thirty (30) days after its
                   submission, the Application will be considered withdrawn and will have to be
                   resubmitted;

                c. Requiring proof of service by constable, if notice of Application and hearing by
                   certified mail cannot be proven to have be delivered;

                d. Provisions that are vague and or leave factors to be “determined by the
                   Commission chair in his or her sole discretion;”



                                                 15
105347\000031\3277282
         Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 16 of 34




                e. Granting the Pole and Conduit Commission authority to disapprove an
                   application if “there are more convenient or favorable nearby locations such
                   that the applicant may densify its network through such nearby locations.”

                f. Requiring “detailed map in a digital format acceptable to the Commission
                   showing the Applicant’s existing and proposed Installation(s) within 500 feet
                   of the Application site and amount of cellular coverage in the area, including
                   the amount of cellular coverage in such area, and evidence that the proposed
                   Installation is needed to prevent a material inhibition of wireless services;”

                g. Requiring an “affidavit from a Radio Frequency Engineer outlining the
                   network/network service requirements in the City and how the Installation(s)
                   address that need in the City. Such affidavit shall characterize the current level
                   of coverage and how the desired Installation(s) will change the current level of
                   coverage, through or with coverage maps, including current and proposed
                   coverage, including a breakdown of “excellent” “good and “poor” reception
                   area, and any further evidence showing that the lack of the Installation would
                   materially inhibit wireless services;”

                h. Requiring “documentation showing Applicant is in good standing and currently
                   licensed by the Federal Communications Commission, and the proposed
                   Installation shall comply with any regulations of the Federal Communications
                   Commission; and,

                i. Requiring that, “where the City has planned a redevelopment or change to a
                   street, sidewalk, square, or other area of the City, Applicants shall remove their
                   Installation at their own cost within 60 days of notice by the City, and may
                   apply to re-install their Installation in a different location upon the City’s
                   redevelopment or change to such area.”

        68.     At the June 10, 2019 meeting an Interim Policy Regarding Small Cell Wireless

Installations on Public Ways was circulated for the first time.

        69.     On June 10, 2019, the Defendants met and heard oral comments regarding the draft

“Policy Regarding Small Cell Wireless Installations on Public Ways.”

        70.     On June 10, 2019, the Defendants adopted the Interim Policy Regarding Small Cell

Wireless Installations on Public Ways without any changes recommended orally at the hearing.




                                                 16
105347\000031\3277282
           Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 17 of 34




          71.    The Defendants’ June 10, 2019 adoption of an Interim Policy Regarding Small Cell

Wireless Installations on Public Ways was made 58 days after the FCC’s deadline for adopting

such policies.

          72.    In the Third Report and Order, the FCC urged municipalities to adopt aesthetics

standards, such as the Draft Policy within 180 days after the publication of the Third Report and

Order in the Federal Register.18

          73.    The Third Report and Order was published in the Federal Register on October 15,

2018 and became effective on January 14, 2019.19

          74.    April 13, 2019 was the 180th day after publication of the Third Report and Order

in the Federal Register.

          75.    The FCC specifically directed that policies such as the Defendants’ Policy

Regarding Small Cell Wireless Installations on Public Ways should be,

                 reasonable and reasonably directed to avoiding aesthetic harms,
                 aesthetic requirements must be objective—i.e., they must
                 incorporate clearly-defined and ascertainable standards, applied in a
                 principled manner—and must be published in advance. “Secret”
                 rules that require applicants to guess at what types of deployments
                 will pass aesthetic muster substantially increase providers’ costs
                 without providing any public benefit or addressing any public harm.
                 Providers cannot design or implement rational plans for deploying
                 Small Wireless Facilities if they cannot predict in advance what
                 aesthetic requirements they will be obligated to satisfy to obtain
                 permission to deploy a facility at any given site. 20




18
     Third Report and Order at ¶ 89.
19
     83 Fed. Reg. 51,867 (2018)
20
     Third Report and Order at ¶ 88.

                                                  17
105347\000031\3277282
          Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 18 of 34




         76.    The Defendants’ Policy Regarding Small Cell Wireless Installations on Public

Ways does not “incorporate clearly-defined and ascertainable standards, applied in a principled

manner.”

         77.    The Interim Policy Regarding Small Cell Wireless Installations on Public Ways

does not comply with standards set forth and established by the FCC in the Third Report and

Order.

         78.    The Interim Policy Regarding Small Cell Wireless Installations on Public Ways

requires companies building personal wireless systems in the Defendant City to comply with

unreasonably burdensome requirements.

         79.    The Interim Policy Regarding Small Cell Wireless Installations on Public Ways,

requires companies building personal wireless systems in the Defendant City to potentially violate

federal Anti-trust regulations.

         80.    The Interim Policy Regarding Small Cell Wireless Installations on Public Ways,

impermissibly discriminates against providers of personal wireless systems because such

requirements are not placed on other types of communications providers.

         81.    The Defendants’ pre-existing “Pole and Conduit Siting Policy Relating to Grants

of Location for Telecommunications Services Networks” does not mention the placement of

personal wireless service facilities.

         82.    The Defendants’ application of the pre-existing “Pole and Conduit Siting Policy

Relating to Grants of Location for Telecommunications Services Networks” should be

inapplicable to the placement of personal wireless service facilities.




                                                 18
105347\000031\3277282
            Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 19 of 34




           83.      On July 25, 2019, the Defendant Pole and Conduit Commission met and considered

ExteNet’s Applications.

           84.      The Defendants’ hearing to consider ExteNet’s Applications on July 25, 2019 was

held 113 (for one application) and 112 days (for all other applications) after ExteNet filed its

Applications.

           85.      On July 25, 2019, for the first time, the Defendants raised the fact that the

Applications did not specify how ExteNet intended to supply power to the proposed small cell

wireless facilities.

           86.      On July 25, 2019, for the first time, the Defendants raised the fact that the

Applications did not specify how ExteNet intended to provide fiber/data to the proposed small cell

wireless facilities.

           87.      On July 30, 2019, the Defendants issued written denials of ExteNet’s

Applications.21

           88.      In the July 30, 2019 Statements of Reasons for Denials, Defendants stated:

                    the Commission considered the Petition and denied it for failure to
                    comply with: (1) the Commission's requirements, including but not
                    limited to, showing the manner in which the attachment would be
                    powered and submitting a complete application with disclosure as
                    to the related necessary conduit, see Cambridge Municipal Code
                    15.16.100; (2) the Siting Policy, including but not limited to,
                    Sections 3-5 and 7; and (3) the Commission's Small Cell Policy,
                    including but not limited to, Sections l(B), 1(1), and V(B)(iii).22

           89.      47 U.S.C. § 332(c)(7)(B)(v) provides that,



21
     Statements of Reasons for Denials.
22
     Id. at p. 4.

                                                    19
105347\000031\3277282
            Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 20 of 34




                 Any person adversely affected by any final action or failure to act
                 by a State or local government or any instrumentality thereof that is
                 inconsistent with this subparagraph may, within 30 days after such
                 action or failure to act, commence an action in any court of
                 competent jurisdiction. The court shall hear and decide such action
                 on an expedited basis.

         90.     Pursuant to 47 U.S.C. § 332(c)(7)(B)(v), this Action is timely filed within thirty

(30) days of the Defendants’ July 30, 2019 written denials of ExteNet’s Applications.

                                          COUNT I
         (Unreasonable Delay on Determining the Completeness of the Applications in
              Violation of 47 U.S.C. § 332(c)(7)(B)(ii) and various FCC Orders)

         91.     ExteNet repeats and re-alleges each and every paragraph stated above and

incorporates those paragraphs by reference, as though fully stated here.

         92.     47 U.S.C. § 332(c)(7)(B)(ii) provides that, “[a] State or local government or

instrumentality thereof shall act on any request for authorization to place, construct, or modify

personal wireless service facilities within a reasonable period of time after the request is duly filed

with such government or instrumentality, taking into account the nature and scope of such

request.”

         93.     The FCC has specifically stated that “[c]onsidering this evidence as a whole, a

review period of 30 days gives State and local governments sufficient time for reviewing

applications for completeness, while protecting applicants from a last minute decision that

applications should be denied as incomplete.”23




23
     2009 Declaratory Ruling, ¶53.

                                                  20
105347\000031\3277282
           Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 21 of 34




          94.    Upholding the 2009 Declaratory Ruling, the United States Court of Appeals for the

Fifth Circuit stated:

                 The FCC also recognized, however, that a state or local government that
                 confronted an incomplete application, but delayed alerting the
                 applicant to the deficiencies in the application, should be presumed
                 to have acted unreasonably if the government ultimately did not act
                 on the application within the time frames. Thus, the FCC allowed
                 for tolling of the . . . time frames in cases of incompleteness, but also
                 imposed a separate time frame for state and local governments to
                 notify applicants of incompleteness in order to prevent state and
                 local governments from manipulating the process. This does not
                 strike us as an unreasonable application of § 332(c)(7)(B)(ii).24

          95.    The Applications submitted by ExteNet constitute a request for the placement of

personal wireless service facilities and, as such, ExteNet is entitled to the benefits and protections

of the Act, FCC Orders, and the FCC’s Rules and Regulations with respect to the Applications.

          96.    Based on information and belief, each of the Sites referenced in the Applications

are within the public rights-of-way owned or under the jurisdiction of the City.

          97.    Pursuant to 47 C.F.R. § 1.6003(d), a determination of incompleteness of a siting

application tolls the shot clock only if the State or local government or instrumentality thereof

provides notice to the applicant in writing within 30 days of the submission of the application,

specifically identifying all missing information, and specifying any code provision, ordinance,

application instruction, or otherwise publicly-stated procedures that require the information to be

submitted.

          98.    If the State or local government or instrumentality thereof does not respond in

writing within the first 30 days of submission of a siting application, and fails to specifically



24
     City of Arlington v. FCC, 668 F.3d 229, 257-258 (5th Cir. 2012), aff’d, 569 U.S. 290 (2013).

                                                    21
105347\000031\3277282
           Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 22 of 34




identify what, if any, information is missing, and later claims the Application was incomplete the

reviewing municipality “should be presumed to have acted unreasonably.”25

          99.     Pursuant to 47 C.F.R. 1.6003(d)(2), the Defendants had 30 days in which to identify

any deficiencies in the Applications and to notify ExteNet of such deficiencies.

          100.    The Defendants did not request any additional information from ExteNet regarding

the Applications within 30 days.

          101.    Because the Defendants did not ask for additional information within 30 days, the

Applications were deemed complete.

          102.    On July 25, 2019, 113 (or 112) days after ExteNet filed its Applications, for the

first time, the Defendants raised the fact that the Applications did not specify how ExteNet

intended to supply power to the proposed small cell wireless facilities.

          103.    On July 25, 2019, 113 (or 112) days after ExteNet filed its Applications, for the

first time, the Defendants raised the fact that the Applications did not specify how ExteNet

intended to fiber/data to the proposed small cell wireless facilities.

          104.    On July 30, 2019, the Defendants issued written denials of ExteNet’s Applications

and stated that:

                  the Commission considered the Petition and denied it for failure to
                  comply with: (1) the Commission's requirements, including but not
                  limited to, showing the manner in which the attachment would be
                  powered and submitting a complete application with disclosure as
                  to the related necessary conduit, see Cambridge Municipal Code
                  15.16.100; (2) the Siting Policy, including but not limited to,




25
     Id. at 258

                                                  22
105347\000031\3277282
           Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 23 of 34




                 Sections 3-5 and 7; and (3) the Commission's Small Cell Policy,
                 including but not limited to, Sections l(B), 1(1), and V(B)(iii).26

          105.   Because the Defendants first asserted that the Applications were not complete

almost four months after filing, the Defendants “should be presumed to have acted

unreasonably.”27

          106.   Because the Defendants failed to notify ExteNet within 30 days that the Defendants

considered the Applications incomplete, the Defendants were barred by the doctrine of laches from

denying the Applications on the basis that the Defendants considered the Applications incomplete.

          107.   Because the Defendants failed to notify ExteNet within 30 days that the Defendants

considered the Applications incomplete, the Defendants are estopped from denying the

Applications on the bases that the Defendants considered the Applications incomplete.

          108.   By its acts and omissions, Defendants have violated 47 U.S.C. § 332(c)(7)(B)(ii),

as authoritatively interpreted by the FCC and codified in the Code of Federal Regulations.

          109.   Under the circumstances, ExteNet is entitled to permanent injunctive relief through

an order and judgment granting ExteNet’s Applications and ordering that Defendants: 1) issue all

necessary permits, and, 2) authorize ExteNet to immediately begin the necessary work to deploy

its infrastructure in the public rights-of-way.




26
     Statements of Reasons for Denials, at 4.
27
     City of Arlington v. FCC, 668 F.3d at 258.

                                                  23
105347\000031\3277282
           Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 24 of 34




                                           COUNT II
                            (Unlawful Prohibition on Provision of
            Personal Wireless Services in Violation of 47 U.S.C. § 332(c)(7)(B)(i)(II))

          110.   ExteNet repeats and re-alleges each and every paragraph stated above and

incorporates those paragraphs by reference, as though fully stated here.

          111.   Section 332(c)(7)(B)(i)(II) of the Act provides that the “regulation of the

placement, construction, and modification of personal wireless service facilities by any State or

local government or instrumentality thereof . . . shall not prohibit or have the effect of prohibiting

the provision of personal wireless services.”

          112.   Defendants’ denial of ExteNet’s Applications ignore ExteNet’s independent

Federal and State rights to install telecommunications equipment and personal wireless equipment

in the public rights-of-way.

          113.   Defendants denied ExteNet’s Applications because, as stated in the Statements of

Reasons for Denials,

                 if two companies are involved in the attachment/wiring, the two
                 companies are to come before the Commission and present their
                 respective plans; one cannot proceed without the other. Regardless
                 of whether ExteNet argues that it is not responsible for powering the
                 attachment, it is incongruous to allow an attachment if it cannot be
                 powered.28

          114.   The Act defines the term “personal wireless services facilities” as “facilities for the

provision of personal wireless services.”29




28
     Statements of Reasons for Denials, at 4.
29
     47 U.S.C. § 332(c)(7)(C)(ii).

                                                   24
105347\000031\3277282
           Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 25 of 34




          115.   The Act defines the term “personal wireless services” as “commercial mobile

services, unlicensed wireless services, and common carrier wireless exchange access services.”30

          116.   The Act does not include, in the definition of “personal wireless services facilities”

the provision of power for such.

          117.   ExteNet has a right, under the Act to install “personal wireless services facilities”

in the public right of way, with or without power.

          118.   Defendants’ denial of ExteNet’s Applications for installation of ExteNet’s personal

wireless systems without providing power to such “unreasonably discriminate[s] among providers

of functionally equivalent services” by forcing companies to share what may be confidential

information and proprietary plans in violation of 47 U.S.C. § 332(c)(7)(B)(i)(I).

          119.   Defendants’ denial of ExteNet’s application unless ExteNet coordinates with other

companies, for installation of ExteNet’s personal wireless systems is “unreasonably

discriminate[s] among providers of functionally equivalent services” by forcing companies to

share what may be confidential information and proprietary plans in violation of

47 U.S.C. § 332(c)(7)(B)(i)(I).

          120.   Defendants’ denial of ExteNet’s Applications for installation of ExteNet’s personal

wireless systems without providing power to such is “prohibit[s] or [has] the effect of prohibiting

the provision of personal wireless services in violation of 47 U.S.C. § 332(c)(7)(B)(i)(II)

          121.   Under the circumstances, ExteNet is entitled to permanent injunctive relief through

an order and judgment granting ExteNet’s Applications and ordering that Defendants: 1) issue all




30
     47 U.S.C. § 332(c)(7)(C)(i).

                                                  25
105347\000031\3277282
           Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 26 of 34




necessary permits, and, 2) authorize ExteNet to immediately begin the necessary work to deploy

its infrastructure in the public rights-of-way.

                                        COUNT III
      (For Prohibition of Services and Bar to Entry in Violation of 47 U.S.C. § 253(a))

          122.   ExteNet repeats and re-alleges each and every paragraph stated above and

incorporates those paragraphs by reference, as though fully stated here.

          123.   47 U.S.C. § 253(a) provides that “No State or local statute or regulation, or other

State or local legal requirement, may prohibit or have the effect of prohibiting the ability of any

entity to provide any interstate or intrastate telecommunications service.”

          124.   ExteNet has been attempting to exercise its right to access the public rights-of-way

under exclusive control of the City to provide telecommunications services.

          125.   Defendants    have   unreasonably     denied   ExteNet’s     Applications   seeking

authorization to install personal wireless service facilities in the public rights-of-way under the

jurisdiction of the City.

          126.   Defendants’ requirement that ExteNet provide information not in its possession has

the “the effect of prohibiting the ability of [ExteNet] to provide personal wireless facilities and

telecommunications services” in violation of 47 U.S.C. § 253(a).

          127.   Defendants’ requirement that ExteNet, coordinate with other entities that are not

the subject of ExteNet’s application has the “the effect of prohibiting the ability of [ExteNet] to

provide personal wireless facilities and telecommunications services” in violation of 47 U.S.C. §

253(a).




                                                  26
105347\000031\3277282
            Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 27 of 34




          128.      ExteNet has suffered and will continue to suffer irreparable harm as a result of

Defendants’ denial of Applications and the resulting delay of ExteNet’s efforts to deploy its

infrastructure within the public rights-of-way under the jurisdiction of Defendants.

          129.      Under the circumstances, ExteNet is entitled to permanent injunctive relief through

an order and judgment granting ExteNet’s Applications and declaring that Defendant: 1) issue all

necessary permits, 2) authorize ExteNet to immediately begin the necessary work to deploy its

infrastructure in the public rights-of-way.

                                               COUNT IV
                              (Violations of 47 U.S.C. § 253 – Preemption)

          130.      ExteNet repeats and re-alleges each and every paragraph stated above and

incorporates those paragraphs by reference, as though fully stated here.

          131.      In the Third Report and Order, the FCC urged municipalities to adopt aesthetics

standards, such as the Draft Policy within 180 days after the publication of the Third Report and

Order in the Federal Register:

                    We appreciate that at least some localities will require some time to
                    establish and publish aesthetics standards that are consistent with
                    this Declaratory Ruling. Based on our review and evaluation of
                    commenters’ concerns, we anticipate that such publication should
                    take no longer than 180 days after publication of this decision in the
                    Federal Register. 31

          132.      The FCC specifically directed that

                    to establish that [such policies] are reasonable and reasonably
                    directed to avoiding aesthetic harms, aesthetic requirements must be
                    objective—i.e., they must incorporate clearly-defined and
                    ascertainable standards, applied in a principled manner—and must
                    be published in advance. “Secret” rules that require applicants to
                    guess at what types of deployments will pass aesthetic muster

31
     Id. at ¶ 89.

                                                     27
105347\000031\3277282
           Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 28 of 34




                 substantially increase providers’ costs without providing any public
                 benefit or addressing any public harm. Providers cannot design or
                 implement rational plans for deploying Small Wireless Facilities if
                 they cannot predict in advance what aesthetic requirements they will
                 be obligated to satisfy to obtain permission to deploy a facility at
                 any given site. 32

          133.   On June 10, 2019, the Defendants adopted the Interim Policy Regarding Small Cell

Wireless Installations on Public Ways without any changes recommended orally at the hearing.

          134.   The Defendants’ June 10, 2019 adoption of an Interim Policy Regarding Small Cell

Wireless Installations on Public Ways was made 58 days after the FCC’s deadline for adopting

such policies.

          135.   On its face, the Defendants’ Policy Regarding Small Cell Wireless Installations on

Public Ways is preempted because it discriminates against and effectively prohibits companies

that are seeking access to public rights of way in the City of Cambridge for deployment of small

cells by applying legal requirements that materially impact and place higher procedural and

substantive burdens on such providers of wireless services in comparison to other providers of

telecommunications services, which are not subject to the requirements of the Defendants’ Policy

Regarding Small Cell Wireless Installations on Public Ways.

          136.   To the extent Defendants’ Policy Regarding Small Cell Wireless Installations on

Public Ways is not preempted in its entirety, multiple provisions of Defendants’ Policy Regarding

Small Cell Wireless Installations on Public Ways are preempted as effectively prohibiting and

discriminating against companies seeking to deploy small cells in the public right of way,

including:



32
     Third Report and Order at ¶ 88.

                                                 28
105347\000031\3277282
         Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 29 of 34




                a. The requirement that competitors be notified before the Application is filed;

                b. The provision that if an application remains incomplete thirty (30) days after its
                   submission, the Application will be considered withdrawn and will have to be
                   resubmitted;

                c. Requiring proof of service by constable, if notice of Application and hearing by
                   certified mail cannot be proven to have be delivered;

                d. Provisions that are vague and or leave factors to be “determined by the
                   Commission chair in his or her sole discretion;”

                e. Granting the Pole and Conduit Commission authority to disapprove an
                   application if “there are more convenient or favorable nearby locations such
                   that the applicant may densify its network through such nearby locations.”

                f. Requiring “detailed map in a digital format acceptable to the Commission
                   showing the Applicant’s existing and proposed Installation(s) within 500 feet
                   of the Application site and amount of cellular coverage in the area, including
                   the amount of cellular coverage in such area, and evidence that the proposed
                   Installation is needed to prevent a material inhibition of wireless services;”

                g. Requiring an “affidavit from a Radio Frequency Engineer outlining the
                   network/network service requirements in the City and how the Installation(s)
                   address that need in the City. Such affidavit shall characterize the current level
                   of coverage and how the desired Installation(s) will change the current level of
                   coverage, through or with coverage maps, including current and proposed
                   coverage, including a breakdown of “excellent” “good and “poor” reception
                   area, and any further evidence showing that the lack of the Installation would
                   materially inhibit wireless services;”

                h. Requiring “documentation showing Applicant is in good standing and currently
                   licensed by the Federal Communications Commission, and the proposed
                   Installation shall comply with any regulations of the Federal Communications
                   Commission; and,

                i. Requiring that, “where the City has planned a redevelopment or change to a
                   street, sidewalk, square, or other area of the City, Applicants shall remove their
                   Installation at their own cost within 60 days of notice by the City, and may
                   apply to re-install their Installation in a different location upon the City’s
                   redevelopment or change to such area.”

        137.    Defendants’ Policy Regarding Small Cell Wireless Installations on Public Ways

vests the Cambridge Pole and Conduit Commission with powers that go beyond the limited scope

                                                 29
105347\000031\3277282
         Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 30 of 34




of managing the right of way and authorizes the Cambridge Pole and Conduit Commission to

regulate the provision of telecommunications services.

        138.    ExteNet is entitled to an order and judgment declaring Defendants’ Policy

Regarding Small Cell Wireless Installations on Public Ways preempted, in whole or in part,

granting ExteNet’s Amended Application and mandating that the Defendants issue all necessary

permits and authorizations for ExteNet to begin necessary work to deploy its infrastructure in the

public rights of way in the City of Cambridge.

                                           COUNT V
                        (For Declaratory Relief and Permanent Injunction)

        139.    ExteNet repeats and re-alleges each and every paragraph stated above and

incorporates those paragraphs by reference, as though fully stated here.

        140.    A present and actual controversy has arisen and now exists between the parties

regarding their respective legal rights and duties. ExteNet contends that the Defendants’ actions

and omissions are in violation of the Act, 47 C.F.R. § 1.6003 and various FCC Orders.

        141.    ExteNet and the public have been and will continue to be adversely affected by the

Defendants’ actions and omissions.

        142.    Accordingly, declaratory relief is appropriate and necessary to adjudicate the extent

of ExteNet's rights and the Defendants’ obligations and authority.

        143.    As a result of Defendants’ actions and omissions, ExteNet has been, and will

continue to be, damaged and irreparably harmed absent the relief requested herein.

        144.    The harm caused by the Defendants’ actions and omissions includes, but is not

limited to, an effective prohibition on ExteNet's ability to provide personal wireless services at the

Sites, and unreasonable delay in taking final (and any) action on the Applications, all impairing

                                                 30
105347\000031\3277282
            Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 31 of 34




ExteNet's (a) ability to provide the public with reliable wireless telecommunications service; (b)

ability to compete with other providers of telecommunications services; (c) full use of its existing

FCC and Massachusetts telecommunications authorizations, and or licenses and business

investments; and (d) good will and business reputation.

           145.   ExteNet has a likelihood of success on the merits because it is entitled to access

public rights-of-way under Federal law and there is no reasonable justification for Defendants’

failure to act on ExteNet’s Applications to install personal wireless service facilities on, or

suspended adjacent to, existing utility poles in the public rights-of-way.

           146.   The harm that ExteNet has suffered and continues to suffer from the Defendants’

actions and omissions is not reasonably susceptible to accurate calculations and cannot be fully

and adequately addressed through an award of damages.

           147.   Given that the matter in dispute is Defendants’ failure to issue permits and authorize

ExteNet to install personal wireless service facilities on, or suspended adjacent to, existing utility

poles in the public rights-of-way, ExteNet cannot be made completely whole by damages and has

no other adequate remedy at law other than the Court ordering that the Applications be deemed

granted or by the Court compelling Defendants to grant ExteNet’s Applications.

           148.   A balancing of the equities tips in ExteNet’s favor in that it has proceeded

throughout the application process in good faith and has submitted all requested forms and

documents, while Defendants “should be presumed to have acted unreasonably.”33

           149.   Defendants have failed to act as required by Federal law.




33
     Id.

                                                   31
105347\000031\3277282
         Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 32 of 34




        150.    In contrast to the immediate and irreparable injury being suffered by ExteNet, its

customers, and the public interest, the Defendants will suffer no significant injury if the Court

issues the requested injunction.

        151.    As such, ExteNet is entitled to a judgment and order of permanent injunction

compelling Defendants to issue permits and any other approvals required to allow ExteNet to

install the personal wireless service facilities on, or suspended adjacent to, existing utility poles in

the public rights-of-way that are the subject of this Action.

                                     PRAYER FOR RELIEF

        WHEREFORE, ExteNet respectfully requests that, pursuant to 47 U.S.C. §

322(c)(7)(B)(v), the Court hear and decide this action on an expedited basis, and issue an Order

and Judgment in its favor as follows:

        a)      finding and declaring that Defendants’ failure to timely notify ExteNet that

                ExteNet’s Applications were considered incomplete by the Defendants within a

                reasonable time constitutes a violation of 47 U.S.C. § 332(c)(7)(B)(ii);

        b)      finding and declaring that Defendants’ failure to timely notify ExteNet that

                ExteNet’s Applications were considered incomplete by the Defendants within a

                reasonable time, pursuant to 47 C.F.R §1.6003, amounts to an illegal and

                unreasonable delay in violation of 47 U.S.C. § 332(c)(7)(B)(ii);

        c)      finding and declaring that Defendants’ denial of ExteNet's Applications have

                prohibited or had the effect of prohibiting ExteNet from providing personal

                wireless     services      in      violation     of     47 U.S.C. § 253(a)       and

                47 U.S.C. § 332(c)(7)(B)(i)(II);


                                                   32
105347\000031\3277282
         Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 33 of 34




        d)      finding and declaring that Defendants’ denial of ExteNet's Applications

                constitutes unreasonable discrimination against ExteNet in the management of

                the public rights-of-way and in the provision of functionally equivalent personal

                wireless and telecommunications services in violation of 47 U.S.C. § 253(c) and

                47 U.S.C. § 332(c)(7)(B)(i)(II);

        e)      finding and declaring that Defendants’ denial of ExteNet's Applications

                constituted illegal tortious interference with contract;

        f)      finding and declaring that Defendants’ Policy Regarding Small Cell Wireless

                Installations on Public Ways is preempted, in whole or in part, by Federal law

                and FCC Orders;

        g)      granting the Applications and issuing an order mandating or an order requiring

                that Defendants immediately issue, pursuant to Federal law, all approvals,

                necessary permits and authorizations for ExteNet to immediately install small

                wireless service facilities, and associated infrastructure in the City controlled

                public-rights-of-way as set forth in the Applications;

        h)      issuing an order invalidating, in whole or in part, the Defendants’ Policy

                Regarding Small Cell Wireless Installations on Public Ways;

        i)      awarding ExteNet its damages, reasonable attorneys' fees, costs, disbursements,

                and other expenses of this action as permitted by law; and




                                                   33
105347\000031\3277282
         Case 1:19-cv-11836-ADB Document 1 Filed 08/28/19 Page 34 of 34




        j)      granting such other and further relief as the Court deems just and proper.

                                                      Respectfully submitted,

                                                      EXTENET SYSTEMS, INC.

                                                      By its attorneys,



                                                      /s/ William A. Worth
                                                      William A. Worth, BBO #544086
                                                      wworth@princelobel.com
                                                      Michael A. Kippins, BBO #688613
                                                      mkippins@princelobel.com
                                                      PRINCE LOBEL TYE LLP
                                                      One International Place, Suite 3700
                                                      Boston, MA 02110
                                                      Telephone: (617) 456-8000
                                                      Fax: (617) 456-8100


                                                      Haran C. Rashes
                                                      (Motion for pro hack vice to be filed)
                                                      Senior Counsel for Regulatory Affairs
                                                      ExteNet Systems, Inc.
                                                      3030 Warrenville Road, Suite 340
                                                      Lisle, IL 60532
                                                      (630) 245-2064 – Office
                                                      (734) 660-9283 – Mobile
                                                      hrashes@extenetsystems.com

Date: August 28, 2019




                                                 34
105347\000031\3277282
